Exhibit 10.9

 

Director Compensation Summary

 

The Valmont board of directors on December 20, 2004 established director
compensation for fiscal 2005.  Non-employee directors will receive (1) an annual
retainer of $55,000, (2) $2,500 for each board meeting attended ($1,000 if the
participation was via teleconference), and (3) $2,000 for each committee meeting
attended.  The lead director receives an additional $25,000 per year and each
committee chairman receives an additional $10,000 per year.  Directors have the
ability to receive cash fees in the form of deferred compensation which accrues
interest indexed to U.S. Government Bonds compounded monthly.

 

Non-employee directors also receive equity compensation as provided in the
stockholder-approved 2002 Stock Plan.  The equity compensation consists of (1)
an annual grant of 2,000 shares of common stock and (2) an annual grant of a
nonqualified stock option for 4,000 shares of common stock exercisable at the
fair market value of the Company’s common stock on the date of grant.  The
equity grants are made annually on the date of and following completion of the
Company’s annual stockholders’ meeting.  The common stock grant is forfeited if
a director’s services terminate for any reason other than death, retirement from
the board at mandatory retirement age, or resignation or failure to stand for
re-election, in any case without the prior approval of the board.

 

--------------------------------------------------------------------------------